DETAILED ACTION
Status of Application
The amendments and response filed 24 June 2021 are acknowledged and have been considered.  Claim 10 is cancelled, claim 1 is amended.  Thus, claims 1-6, 8-9, 11-20, 23, 25-27, 29-30, 32-33, 35, 37-38, 40, 43-47, 49 and 52 are pending; Claims 18-20, 23, 25-27, 29-30, 32-33, 35, 37-38, 40, 44-47, 49 and 52 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim.  Thus, claims 1-6, 8-9, 11-17 and 43 are subject to examination on the merits.

Information Disclosure Statement
Reference M cited on the IDS of 27 March 2020 has been considered and included with in a signed and initialed PTO/SB/08.  

Withdrawal of Previous Objections/Rejections
All prior rejections directed to claim 10 (35 U.S.C. 112(b) and 103) are withdrawn in view of the cancellation of claim 10.  

Maintained Rejection
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 11-17 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Crine et al. (US 2010/0297119 – cited herein) in view of Park and Kim (WO 2016/153191 – cited herein, with an effectively filed date of 23 March 2015), Oguchi et al. (Cytotechnology, 2006 – cited herein) and XcellerexTM XDR cell culture bioreactor systems (GE Healthcare Life Sciences, Feb. 2014 – cited herein).
Crine et al. teach a method of making alfotase alfa, e.g. sALP-FcD10 which is non-tissue specific alkaline phosphatase fused to the Fc domain of human IgG1 fused to 10 aspartate residues, which was is used to treat Hypophosphatasia (HPP), and produced said recombinant fusion protein in 25L bioreactor using CHO cells, wherein said cells are cultured at a first temperature of 37Co and then when cell density reaches 2 x 106 cells/mL (e.g. about 2.5 x 106 cells/mL), the temperature is shifted to 30Co (See Example 1).  It is taught that said sALP-FcD10 comprises SEQ ID NO: 4 having 100% sequence identity to instant SEQ ID NO: 1 (See paragraph 0066 and SCORE, .rapbm file, Results #1).   

Regarding claims 1-4, 16-17, Park and Kim teach a method of producing recombinant proteins or interests, including antibodies, by recombinantly expressing said proteins in CHO cells which are supplemented with at least 30 μM zinc (which is about 28 μM) and at times and preferably 90 μM or higher in fed-batch cultures.  The zinc can be added before or during cell culture (See p. 4, paragraph three and four, starting with “On the other hand….”), wherein the presence of said zinc significantly increases the overall yield of the protein of interest (here antibodies) compared to when no zinc is present (See abstract and Examples).  It is specifically stated that adding zinc at a concentration of 30-60 μM does not show any inhibitory effects and adding at 30-90 μM “provides excellent antibody production in batch culture.” (See last line of specification).  
Oguchi et al. teach that temperature shifts in recombinant CHO cell production has been known and practiced for many years (See Introduction).  The specifically teach that is necessary to optimize the pH as well as the temperature and teach that a first temperature of 37 Co at pH 6.8 and a shift to a temperature of 31 Co once cell density maximum has been achieved at the first temperature, is just as effective as first temperature of 37 Co at pH 7.0 and a shift to a temperature of 31 Co, wherein the cells are cultured in bioreactors (See Results and  Discussion), wherein the results were not only confirmed in 3L cultures but also 100L and 1000L (See p. 171, last paragraph and 
XcellerexTM XDR cell culture bioreactor systems teach a bioreactor system which is taught as having the benefits of being a single-use system which is designed for scalability and robustness which can easily transition from process development to large-scale biopharmaceutical manufacturing, which can be operated in batch, fed-batch or perfusion modes and which are available up to 2000L. 
Therefore it would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to produce the biopharmaceutical alfotase alfa, which includes the Fc portion of the IgG1 antibody, in CHO cells in large fed-batch bioreactors while at the same time controlling (a) the zinc concentration as Park and Kim teach zinc at levels of 30-90μm has significant benefits to the overall yield of producing proteins of interest in CHO cells; (b) controlling the pH and downward temperature shifts as taught Oguchi et al. as they similarly teach that this has significant benefits in doing so on the overall yield of producing antibodies in CHO cell culture; (c) to perform the culture in large scale biopharmaceutical system such as XcellerexTM XDR cell culture bioreactor systems because of the ease of use and scalability; and to combine these with Crine et al. who teach making said alfotase alfa (SEQ ID NO: 4, which is identical to instant SEQ ID NO: 1) in CHO cells while employing temperature downshifts because each of Park & Kim and Oguchi et al. teach techniques to increase the overall product yield in CHO cells in small scale or industrial scale methods such as taught by XcellerexTM XDR cell culture bioreactor systems.  This would be motivation in and of itself for one skilled in the art to produce the most amount of active and quality .  

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Crine et al. in view of Park & Kim and Oguchi et al., XcellerexTM XDR cell culture bioreactor systems as applied to claims 1-6, 11-17 and 43 above, and further in view of Kochanowski et al. (BMC Proceedings, 2011 – cited herein).
The teachings of Crine et al. in view of Park & Kim, Oguchi et al. and XcellerexTM XDR cell culture bioreactor systems are described above and incorporated into the instant rejection in their entirety.  However, none, alone or combined, teach further adding at least one to four bolus feeds, specifically, four bolus feeds.  
Kochanowski et al. teach the optimization of adding various bolus hyrdolysate feeds to CHO cells that are utilized to recombinantly produce a protein of interest (in this case an antibody).  They teach by optimizing the different combinations along with the number of bolus feeds that this improved overall antibody yield by 290% (See p. 3, 1st col., 1st full paragraph and Table 1).  They specifically teach that utilization of 3 to 4 bolus feeds in stirred tank bioreactors in fed-batch mode (and shake flasks) were the optimal amount of feeds (See p. 1, Materials and Methods and p. 3, 1st col., 2nd full paragraph).  The also state that four bolus feeds specifically has an improvement of Mab average specific productivity which was increased by 700% and 360% (See p. 3, 1st col., 4th paragraph).  
TM XDR cell culture bioreactor systems and to specifically utilize 3 to 4 bolus feeds as taught by Kochanowski et al. in the CHO cell fed-batch bioreactors because Kochanowski et al. teach that this optimizable parameter identified 3 to 4 bolus feeds of various yeast hydrolysates/extracts (which inherently contains zinc) as being the best combination to obtain increased product/antibody yield, wherein this improved the yield by up to 290%.  This would be motivation in and of itself for one skilled in the art.  One skilled in the art would also have a reasonable expectation of success in combining the methods as they all employ making recombinant proteins, including antibodies, in CHO cells and provide details on how to achieve this while incorporating elements to improve overall product yield.     

Applicant’s Remarks and Examiner’s Rebuttal:
	Applicant’s traverse the rejections of record under 35 U.S.C. 103(a) as being unpatentable over Crine et al. in view of Park & Kim and Oguchi et al., XcellerexTM XDR cell culture bioreactor systems (claims 1-6, 11-17 and 43) and further in view of Kochanowski et al. (claims 8-9).
	Applicant’s state that contrary to the Office’s position, one skilled in the art would not have been motivated to modify the culture conditions of Crine based on the disclosure of Park, Oguchi and one or both of Xcellerex and Kochanowski with a 
	 Applicant’s reasoning is that Crine does not teach or suggest culturing cells in large scale fermentation of  at least 100L to 25,000L in fed-batch bioreactor while maintaining the zinc concentration of 20-300 μM, a pH of 6.7-7.1 as required in claim 1.  Thus, Crine does not teach the claimed method. In addition, Park fails to cure all of the deficiencies of Crine as they only teach supplementing with zinc to improve culture yields and thus they do not teach all of the deficiencies of Crine.  Similarly, Oguchi et al. only teach temperature shifts and maintaining the pH of CHO cells for antibody production but does not teach all of the other elements lacking in Crine.  Finally, Xcellerex only teaches about scaling CHO cell production of proteins of interest to 2000L but does not teach all of the other elements lack in Crine. Thus, each reference fails to motivate one skilled in the art to modify Crine and even if combined do not provide any motivation or expectation of success.  It is noted there is unpredictability in scaling up fermentation processes as seen by Applicant’s own scaling issues.  In addition, small pH changes were shown to have significant effects on protein expression and activity (Figures 15-21) and continuous supplementation of zinc improved the specific activity of asfotase alfa polypeptide.   
The Examiner has considered Applicant’s arguments but does find them convincing.  
First, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  It is the combination of the references which when combined render the claims as obvious.  Applicant’s also contend there is no motivation to combine the reference because the motivation must come from the references themselves.  The Examiner disagrees.  MPEP 2143(I) states exemplary rationales that support a conclusion of obviousness can be: Use of known techniques to improve similar methods in the same way; Combining prior art elements according to known methods to yield predictable results; etc.  In addition, motivation to combine does not have to come from a reference itself.  MPEP 2144(I) – Rationale may be in a reference OR reasoned from common knowledge in the art, scientific principles, art-recognized equivalents or legal precedent; or Expectation of some advantage is the strongest rationale for combining references (MPEP 2144(II).  Here, each of the references teach producing proteins of interest which are anti-bodies, wherein both Crine’s and the instant asfotase alfa polypeptides are fusion proteins to antibody fragments, and the benefits of each modification has on the overall yield/outcome.  Specifically, Park and Kim teach adding zinc 30-90μM to cultures of CHO cells expressing antibodies and other proteins of interest increases the overall yield.  As such, this would be motivation in and of itself to add the zinc to Crine’s method and it would also be predictable to do so given both teach similar methods of expressing proteins of interest in CHO cells.  The combination of references provides an expectation of the advantage of increasing yield of asfotase alfa polypeptides.  Likewise, Oguchi et al. teach temperature and pH are result effective variables that should be optimized.  However, they also teach that the specific pH range to optimize has a pH range directly overlapping/within the claimed range of pH 6.7-7.1  scale from 4.5-2000L and has been successfully employed with CHO cells in doing so (See Applications).  As such, the motivation to combine with Crine, Park and Oguchi comes from the expectation of the advantage of increasing overall yield.  Likewise, Kochanowski et al. teach advantages that would motivate skilled artisans to combine with the previous references because of the advantage it affords, e.g. increased results in producing proteins of interest/antibodies in CHO cells by optimizing the bolus feeds throughout the fermentation process in order to maintain a constant concentration of the required supplements for growth and yield of product, e.g. supplementation yielded 290% greater yield.  
As such, it is asserted that the references, when considered in their entirety and when combined, all teach methods utilizing the same host CHO cells and all of the secondary references teach methods for increasing product yield which would be the motivating factor to combine each one and to have a predictable outcome when doing so.  In addition, both Oguchi et al. and Xcellerex teaches expectation of success in prima facie obvious.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924.  The examiner can normally be reached on M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        23 August 2021